Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1, 3, 5, 7, 8, 9, 11, 13, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Claim 17: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receive, from an application of a mobile device, first login Step 2A1-Yes).
Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 9.  Furthermore, the dependent claims 3, 5, 7, 8, 11, 13, 15, 16, 19 and 20 do not resolve the Steps 2A2 and B in the claim 17 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 17, supra. Accordingly, claims 1, 3, 5, 7, 8, 9, 11, 13, 15, 16, 17, 19 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
Response to Arguments
Applicant's arguments filed 9/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the claims do not recite any judicial exceptions under Prong 1.  Examiner disagrees.  The currently recited claims are mental processes, as they are capable of being performed with pen and paper.  Also, the currently recited claims are a certain method of human activity, as the claims manage behavior or relationships or interactions between people.  
Applicant also argues that the claimed subject matter is a non-abstract improvement to computer technology, such as automated document processing.  Examiner notes that the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLSBanklnt’l. v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1281 (Fed. Cir. 2013) (Lourie, J., concurring). Here, the more limited way of implementing the abstract idea 
Applicant also cites potential benefits to the invention, including the user to “quickly check [their] balance of his or her payment devices in order to decide on which form of payment to choose.”  As noted In Re Mohapatra (Fed Cir, 2020-1935, 2/5/2021): “A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014). The abstract idea underlying Mr. Mohapatra’s claims is for an individual to alter the identification code associated with a financial instrument, such as a credit card, to protect against fraud. The fact that the claims are directed to a specific subset of that abstract idea—in this case, enabling a credit card user to BSG Tech, 899 F.3d at 1287–88. The idea of changeable personal-identification numbers may be beneficial. But it is also abstract and therefore not patentable without more.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/BRANDON M DUCK/Examiner, Art Unit 3698